DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022, 07/08/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0103632 (Saban) in view of US 2016/0054785 (Choi).

Regarding claim 21, Saban teaches electric machine, the electric machine (Fig. 5, 9-11 shows electric machines comprising multi-pulse transformer) [0102, 0115] including:
 a multi-pulse transformer including a primary winding and a plurality of secondary windings in electrical communication with the primary winding (each of the generators of Fig. 9, 920, 925, 945 may include inter-phase transformers which comprises of the first primary winding and a plurality of secondary windings as shown in Fig. 11 are in electrical communication with the primary windings) [0080, 0102-0105, 0111-0115], 
wherein each of the plurality of secondary windings are phase shifted from the primary winding (secondary windings are phase shifted from primary windings) [0024, 0029, 0111];
 a converter that is directly electrically connected to at least one of the plurality of secondary windings (rectifier ie. converter directly electrically connected to at least one of the plurality of secondary windings) [0080, 0102, 0115]; and 
a component that is electrically connected to the converter (load components are motors which are power switching devices as shown in Fig. 9) [007-0074, 0076].
	However, Saban does not teach the electric machine to be a mining machine. 
	However, Choi teaches (Fig. 4 shows the power supplier 210 comprising transformer 212 which is to be used in a ship providing specific function such as excavator, crane or forklift which is all used as mining machine) [0028, 0043-0050]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the electric machine be a mining machine as taught by Choi in order to ensure that the electric machine as disclosed by Saban is put to use for mining purposes by virtue of an excavator, forklift or crane. 

Examiner’s Note: US 2010/0076612 as disclosed by Robertson teaches the Fig. 2 shows the system 2000 with transformer 2200 comprising primary and secondary windings providing an active front end unit for the mining machine comprising excavator [0017, 0042-0045]. Thereby, indicating that excavators are commonly known mining machines. 


Regarding claim 22, Saban teaches wherein the multi-pulse transformer is configured to: receive a first voltage at the primary winding, convert the first voltage to a second voltage, provide the second voltage to converter, and attenuate harmonic distortions (stator having multiple phase winding sets output to multi-pulse transformer receiving a first voltage at a primary winding and convert the first voltage to a second voltage to be output to the rectifier and attenuate harmonic distortion) [0029, 0046, 0056, 0080-0084, 0102-0105, 0115].

Regarding claim 23, Saban teaches wherein the second voltage is less than the first voltage (loads are fed through step-down transformers wherein the second voltage is less than the first voltage) [0074].

Regarding claim 24, Saban teaches wherein the harmonic distortions are caused by at least one selected from the group consisting of the converter and the component [0108, 0102-0105, 0110-0115].

Regarding claim 25, Saban teaches wherein the component is a power switching device (load components are motors which are power switching devices as shown in Fig. 9) [007-0074, 0076].

Regarding claim 26, Saban teaches wherein the multi-pulse transformer is a twenty-four pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including twenty-four pulse transformer) [0115].

Regarding claim 27, Saban teaches wherein the multi-pulse transformer is a thirty-six pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including thirty-six pulse transformer) [0115].

Regarding claim 28, Saban teaches wherein the multi-pulse transformer is a forty-eight pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including forty-eight pulse transformer) [0115].


4.	Claim(s) 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0103632 (Saban) in view of US 2016/0197600 (Kuznetsov).

Regarding claim 34, Saban teaches a method for delivering power to a component of an industrial machine (Fig. 5, 9-11 shows electric machines comprising multi-pulse transformer) [0102, 0115], the method comprising: receiving, at a primary winding of a multi-pulse transformer, a first voltage received from a power source via a transformer (each of the generators of Fig. 9 920, 925, 945 may include inter-phase transformers which comprises of the first primary winding receiving a first voltage from the generators) [0080-0084, 0102-0105, 0115]; 
converting, at the multi-pulse transformer, the first voltage to a second voltage, the second voltage being less than the first voltage (when the output phase-shifted AC voltage signals is a lower voltage than the input voltage then it is describing a step-down transformer) [0074-0076]; 
attenuating, at the plurality of secondary windings, harmonic distortions [0108, 0102-0105, 0110-0115]; and 
providing, via the multi-pulse transformer, bi-directional flow of power (switches being bi-directional indicates that the power flowing through the transformers that are attached to the stator motors are also bi-direction in the system of Fig. 9) [0074-0076].
	However, Saban does not teach outputting, at a plurality of secondary windings of the multi-pulse transformer, the second voltage to converter, wherein the second voltage is directly output to the converter without electrically contacting a first filter. 
	However, Kuznetsov teaches outputting, at a plurality of secondary windings of the multi-pulse transformer, the second voltage to converter, wherein the second voltage is directly output to the converter without electrically contacting a first filter (transformer T1 has plurality of secondary windings which outputs second voltage to rectifier without electrically contacting a first filter) [0031-0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to outputting, at a plurality of secondary windings of the multi-pulse transformer, the second voltage to converter, wherein the second voltage is directly output to the converter without electrically contacting a first filter as taught by Kuznetsov in order to avoid further circuitry of a filter to be present thereby preserving space in the circuit.  


Regarding claim 35, Saban teaches wherein each of the plurality of secondary windings are phase shifted with respect to the primary winding (secondary windings are phase shifted from primary windings) [0024, 0029, 0111].

Regarding claim 36, Saban teaches wherein the harmonic distortions are caused by at least one selected from the group consisting of the converter and the component (harmonic distortions are caused by rectifiers, inverters and the load motors) [0108, 0102-0105, 0110-0115].


Regarding claim 37, Saban teaches wherein the component is a power switching device (load components are motors which are power switching devices as shown in Fig. 9) [007-0074, 0076].


Regarding claim 38, Saban teaches wherein the multi-pulse transformer is a twenty-four pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including twenty-four pulse transformer) [0115].

Regarding claim 39, Saban teaches wherein the multi-pulse transformer is a thirty-six pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including thirty-six pulse transformer) [0115].

Regarding claim 40, Saban teaches wherein the multi-pulse transformer is a forty-eight pulse transformer (multi-pulse transformer (6N) includes a transformer that is 6 times ‘x’ pulse transformer including forty-eight pulse transformer) [0115].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0103632 (Saban).

Regarding claim 29, Saban teaches a power distribution system of an industrial machine (Fig. 5, 9-11 shows electric machines comprising multi-pulse transformer) [0102, 0115], the power distribution system comprising: a converter (a plurality of rectifiers as shown in Fig. 9); and
 a multi-pulse transformer providing bi-directional flow of power (multi-pulse transformer is connected to the system of Fig. 9 which is a bi-directional system via switches 970a-f thereby indicating bi-directional flow of power through the transformers attached to the motors) [0074-0075, 0102-0105, 0115], the multi-pulse transformer having a primary winding and a plurality of secondary windings (each of the generators of Fig. 9 920, 925, 945 may include inter-phase transformers which comprises of plurality primary winding and a plurality secondary windings) [0080, 0102-0105, 0115], each of the plurality of secondary windings phase shifted with respect to the primary winding (secondary windings are phase shifted from primary windings) [0024, 0029, 0111], wherein the converter is directly connected to at least one of the plurality of secondary windings (stator having multiple phase winding sets output to multi-pulse transformer receiving a first voltage at a primary winding and convert the first voltage to a second voltage to be output to the rectifier and attenuate harmonic distortion) [0029, 0046, 0056, 0080-0084, 0102-0105, 0115].

Regarding claim 30, Saban teaches wherein each of plurality of secondary windings include three-phase connections that are configured to provide a voltage to the converter (plurality of the secondary windings include three-phase connections that are providing voltage to the rectifier ie. converter) [0034-0035, 0056, 0084-0086].

Regarding claim 31, Saban teaches wherein the converter receives the voltage from the multi-pulse transformer via a first three phase connection from a first secondary winding of the plurality of secondary windings (multi-pulse transformer sends voltage to rectifier via a first three phase connection as shown in Fig. 5 from first secondary winding of the plurality of secondary windings) [0073, 0080-0084, 0102-0105, 0115].

Regarding claim 32, Saban teaches further comprising: a second converter that is directly connected to a second secondary winding of the plurality of secondary windings (there are multiple rectifiers second of which is the second converter as shown in Fig. 5) [0052-0056, 0075].

Regarding claim 33, Saban teaches wherein the first secondary winding is phase shifted a first amount with respect to the primary winding and the second secondary winding is shifted a second amount, different from the first amount, with respect to the primary winding (Fig. 2 shows the first secondary winding is phase shifted a first amounts -22.5 degree with respect to the primary winding and the secondary winding is shifted a second amount 7.5 degree) [0033-0035].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836